Citation Nr: 0303699	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  98-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for herpes simplex virus.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter originally came before the Board of Veterans' 
Appeals on appeal from a rating action of April 1999, by the 
Waco, Texas Regional Office (RO), which denied service 
connection for herpes simplex virus.  The veteran perfected a 
timely appeal.  In March 1999, the veteran presented 
testimony at a personal hearing, via videoconference, before 
the undersigned.  By a decision issued in April 1999, the 
Board denied the claim for service connection for herpes 
simplex virus.  

A Motion for Reconsideration was denied in February 2000.  

In December 2000, the Secretary and the veteran's private 
attorney filed a Joint Motion for Remand and to Stay 
Proceedings, asking the Court to vacate the April 1999 Board 
decision and remand the case for reajudication in accordance 
with the Veterans Claims Assistance Act of 2000, (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
On December 21, 2000, the Court issued an Order granting the 
Joint Motion and vacating the April 1999 Board decision.  

In March 2001, the Board notified the veteran's attorney of 
the transfer of the case to the Board and of the veteran's 
right to submit additional evidence and argument within 90 
days.  

In May 2001, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in August 2001, and a VA compensation examination 
was conducted in October 2001.  A supplemental statement of 
the case (SSOC) was issued in December 2001.  A medical 
opinion was issued in March 2002.  SSOCs were issued in 
April, July and August 2002.  


FINDINGS OF FACT

1.  VA has afforded the veteran all notice of its and the 
veteran's duties in the prosecution and development of the 
instant claim and afforded him all assistance practicable to 
render with the information of record.  

2.  Service medical records are negative for any complaint, 
diagnosis, or treatment of a skin disease, namely herpes 
simplex virus.  

3.  Herpes simplex virus was first clinically demonstrated 
many years after service, and there is no competent medical 
evidence of record linking this disorder to military service.  


CONCLUSIONS OF LAW

1.  VA has discharged its duties under the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2002).  

2.  Herpes simplex virus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran's service medical records show that in April 1968 
he complained of urethral discharge, and treatment was 
provided following a laboratory study but no diagnosis is 
shown in the records.  In March 1969, while at Fort Hood, 
Texas, he complained of dysuria and frequency, and a 
urinalysis was obtained in order to rule out a urinary tract 
infection.  The urinalysis showed white blood cells too 
numerous to count and light mucous, for which medication was 
provided.  He continued to receive medication for the urinary 
tract symptoms through July 1969. 

The service medical records do not provide a diagnosis of the 
disorder for which the veteran was receiving treatment, but 
make no reference to him having herpes simplex virus.  

In August 1969, the veteran claimed entitlement to service 
connection for the residuals of shell fragment wounds, but he 
made no reference to herpes simplex virus or to any other 
sexually transmitted disease.  He was provided a VA 
genitourinary examination in November 1969, which revealed no 
relevant abnormalities.  

Private treatment records show that the veteran received 
treatment for balanitis and prostatitis in September and 
October 1991 and March 1992.  In August 1993, he complained 
of penile lesions, and his physician stated that a diagnosis 
could not be determined from examination of the lesions 
because they had healed, but that based on the veteran's 
description they appeared to result from the herpes virus.  
He was provided medication at that time.  

In September 1993, he again complained of a penile lesion; a 
diagnostic test at that time was negative for the herpes 
virus, but he continued to receive medication.  The veteran 
was next seen in April 1994, at which time he complained of 
penile blisters; it was noted that a diagnostic test could 
not be conducted because the blisters had healed.  The 
remaining private treatment records through August 1997 are 
silent for any complaints or clinical findings pertaining to 
herpes.  

VA treatment records indicate that in May 1996 he complained 
of an intermittent penile discharge and of having bumps on 
the penis since 1969, and reported having been told by his 
private physician that he had herpes.  He had no 
genitourinary complaints at that time, and no treatment was 
provided.  

During a clinical visit in November 1996, the veteran 
reported having recurrent herpes simplex virus on the penis 
every four to six months; he requested medication for future 
flare-ups.  He was provided medication at that time.  In 
November 1997 his reported medical history was noted to be 
pertinent for recurrent herpes.  None of the VA or private 
treatment records provide opinions at to the etiology or time 
of onset for the herpes simplex virus.  

The veteran's claim for service connection for herpes (VA 
Form 21-4138) was received in December 1997, at which time he 
reported that he had been forced to have sex with a 
Vietnamese woman while on patrol in Vietnam, and that he had 
contracted herpes as a result of this sexual contact.  The 
veteran stated that he received a penicillin shot for the 
disorder, and that he had had to take medication for the 
disorder on a regular basis since then.  

In two statements in support of his claim, dated in February 
1998, the veteran reported having received treatment while at 
Fort Hood, Texas; he stated that he also received penicillin 
shots from various clinics since his separation from service.  
He denied ever being told the name of the conditions for 
which he was being treated.  

In his June 1998 notice of disagreement, the veteran reported 
receiving treatment for a "bug" from October 1968 to 
September 1969 while stationed at Fort Hood, Texas, but he 
again denied having been provided a diagnosis.  He again 
claimed that his infection with the herpes simplex virus 
occurred while he was serving in Vietnam.  

During the March 1999 videoconference hearing, the veteran 
testified that he had been forced to have sex with a woman 
while on patrol in Vietnam, and that two or three days 
afterwards he had noticed "a dripping," for which he 
subsequently received two shots. He stated that he had also 
received treatment while stationed at Fort Hood, Texas, for 
what he was told was an infection.  He denied ever having 
been provided with the diagnosis of this disorder.  He also 
stated that he had experienced recurrences of symptoms every 
one or two years, and that his symptoms later began to occur 
more frequently, at which time he sought treatment from his 
private physician.  He testified that he had never heard of 
the herpes simplex virus, and had never been told during 
service that he had the herpes simplex virus.  

The veteran also testified that he had not received any 
specific treatment for the disorder after his separation from 
service, but that he had received shots for a venereal 
disease every one or two years.  He stated that he had 
reported his symptoms to a VA medical center, and diagnostic 
tests had been conducted, but he was told that nothing was 
wrong with him.  He also stated that he was initially told 
that he had herpes simplex virus by his private physician, as 
documented above in the private treatment records.  He denied 
having been told by any physician that herpes was related to 
the conditions for which he had been treated in service.  He 
testified, however, that he was sure that the disease that 
was diagnosed as herpes was the same disease that he had 
experienced in Vietnam, because he had not been with any 
other woman who would have had herpes.  

VA outpatient treatment reports dated from November 1999 to 
July 2001 show that the veteran continued to receive clinical 
evaluation for recurrent outbreaks of genital herpes.  

On VA examination in October 2001, the examiner noted that a 
review of the record indicates that, 6 days after being 
forced to have sex with a native girl in Vietnam, the veteran 
developed a urethral discharge; and doctors felt that he had 
gonorrhea.  He was treated with penicillin and this cleared 
up.  He did not have any blisters on his penis or his body 
until after the 1970's, several years after his return home 
from Vietnam.  They were characteristic blisters, and several 
people diagnosed them as herpes lesions.  The veteran's 
doctor has said that he has herpes simplex, genital herpes, 
for which he has been prescribed Acyclovir; there is no cure 
for it, and they flare-ups about every 3 to 4 months.  

At the present time, he did not have any lesions of his 
herpes infection.  A physical examination was entirely 
normal, with normal genitalia.  The examiner stated that it 
was his belief that the veteran had genital herpes and he did 
not know exactly when it occurred, but it was not likely that 
it occurred in service, but it was possible.  The examiner 
stated that he believed that the veteran had a gonorrheal 
infection while he was in service, and there was no 
connection with the gonorrheal infection and his herpes 
lesions.  The examiner's final comment was that it was his 
belief that the veteran had genital herpes, but the exact 
origin of it was in doubt, and it was not likely that it 
occurred while he was in Vietnam or just after he was in 
service.  

In a medical opinion issued in March 2002, a VA examiner 
indicated that he had reviewed the veteran's claims folder, 
VA treatment records and the report of the October 2001 VA 
examination.  The examiner noted that the veteran was never 
treated in the military for diagnosed or suspected herpes 
simplex virus type 2 (genital herpes).  He was treated for 
confirmed gonorrhea on two occasions and testicular 
varicocele on at least one.  There was no record of complaint 
or treatment for genital blisters, which would suggest.  The 
examiner further noted that the veteran's own statement 
reported that his symptoms began in the 1970's, after he was 
discharged.  

The examiner explained that gonorrhea is caused by bacteria 
and is transmitted sexually; herpes simplex virus type 2 is a 
virus and is transmitted sexually.  Therefore, it is clear 
that the veteran was involved in risky sexual behavior, which 
would predispose him to the development of either condition; 
however, only gonorrhea was documented in service, herpes 
simplex virus type 2 was not.  

In July 2002, the veteran's attorney submitted a copy of an 
article, dated September 15, 1994, regarding the nature and 
characteristics of herpes and cold sores viruses.  The 
article reported that at least half of those infected with 
herpes simplex were unaware of their infection, since they 
did not have symptoms sufficient to notice.


II.  Duty to assist.

As required by the Court's December 2000 remand, the Board 
has given consideration to the provisions of the VCAA.  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Regulations implementing the VCAA have been enacted.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002). 

As required by the VCAA, the veteran and his representative 
have been given notice of the evidence needed to substantiate 
the claim.  A January 1998 letter, an August 1998 statement 
of the case (SOC), and subsequent SSOCs, as well as the 
discussion at the veteran's hearing all served to inform him 
of the evidence needed to substantiate the claim.

Although the Court's December 2000 remand serves to vacate 
the Board's April 1999 denial of the claim and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's April 1999 denial, the veteran has 
already had an extensive advisement of the evidence that 
would be required to substantiate his claim.

In addition, the May 2001 Board remand effectively informed 
the veteran as to the deficiencies in the evidence of record, 
and of the evidence required to resolve those deficiencies.  

In letters dated in June and December 2001, the veteran was 
again advised of the evidence that would substantiate his 
claim.  He was also informed of what evidence he was 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record on appeal contains the veteran's service medical 
records, and all reported VA and private treatment records 

The Board notes that in his March 2001 statement, the 
veteran's Attorney requested that the case be remanded to the 
RO for further development pursuant to the VCAA.  The Board 
in fact remanded this case in May 2001.  

The RO provided the veteran a VA examination in October 2001; 
thereafter, in March 2002, a VA medical opinion was obtained 
regarding the question of whether there was any relationship 
between the currently diagnosed herpes simplex virus and 
service.  The report of the medical examination reflects that 
the examiner reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted a physical examination, and rendered appropriate 
diagnoses and opinions.  The Board finds, therefore, that any 
further development of this issue is not required.  

There is no indication that any existing, pertinent medical 
evidence has not been associated with the claims folder, and 
the veteran or his Attorney have not indicated the existence 
of any additional relevant evidence.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  In short, following 
a thorough review of the record, the Board is satisfied that 
VA has met its duty to assist the veteran in the development 
of all facts pertinent to his claim.  Under such 
circumstances, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  


III.  Legal analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West 2002).  

There is no clinical evidence of herpes during service or 
until many years after service.  Postservice records show 
treatment initially in the mid 1990s for this disability.  
Therefore, the claim for this disorder is decided based upon 
the question of whether the competent and probative evidence 
establishes that this disorder was actually incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed postservice.  Hickson, supra.  

Evidence in favor of the veteran's claim includes his 
contention that the only sexual partner who could have given 
him the disease was the Vietnamese woman in service, and the 
report that herpes can be asymptomatic.

On the other hand, the VA examiners have concluded that it is 
less likely than not that the current herpes simplex was 
incurred during service.  As the article submitted by the 
veteran's attorney points out, one can be contagious with 
herpes simplex without knowing it.  This fact would seem to 
suggest that the veteran could not be certain that the 
Vietnamese woman was the only sexual partner who could have 
given him the disease.

The October 2001 and March 2002 conclusions of the VA 
examiners were based on a review of the evidence contained in 
the claims file and were supported by specific reference to 
such evidence.  These opinions, unlike the medical article, 
are specific to the veteran.  While the October 2001 examiner 
concluded that it was possible that herpes began in service, 
he concluded essentially that this was less likely than not.

The Board finds that the specific opinions of the medical 
experts outweigh the veteran's contentions and any 
conjectures that could be made from the veteran's medical 
article.  The Board has the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
Thus, as the Board has found that the weight of the medical 
opinion of record is against a conclusion that the veteran's 
currently diagnosed HSV2 is related to service, the claim on 
appeal must be denied.  Gilbert, 1 Vet. App. at 49.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for herpes simplex virus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Entitlement to service connection for herpes simplex virus is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

